Citation Nr: 1524034	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  13-35 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1995 to February 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.
 

FINDINGS OF FACT

1.  A RO decision in September 2004 denied service connection for a back disorder, finding no evidence of current disability of the back at that time.

2.  A RO decision in August 2009 reopened service connection on the basis of new evidence of current disability of the back, but denied (on the merits) service connection for a back disorder, finding no relationship between the current back disorder and service (no nexus to service), including back injury during physical training in service in 1995.

3.  The Veteran did not appeal the August 2009 rating decision denying service connection for a back disorder after being informed of the appellate rights, and no additional evidence was received within one year of the decision.

4.  Since the August 2009 rating decision denying service connection for a back disorder, the additional evidence that was not previously considered is cumulative or does not relate to the unestablished fact of a nexus between a current back disorder and service.



CONCLUSIONS OF LAW

1.  The August 2009 rating decision that denied service connection for a back disorder became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has not been received to reopen service connection for a back disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In Kent v. Nicholson, 20 Vet. App. 1, 11-12 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, in the context of claims to reopen, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  The Court elaborated that, in response to an application to reopen, VA is required to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

The Board is satisfied that VA has provided the Veteran with notice regarding the date and bases of the prior final denial of the claim for service connection for a back disorder (no nexus to service).  In a March 2012 letter, VA informed the Veteran that the claim for service connection for a back disorder was previously denied because there was no evidence that the current back disorder was incurred in or caused by military service, and that new evidence must relate to the fact of relationship of current disability to service.  As the March 2012 letter identified the correct basis for the prior final denial, notified the Veteran of evidence and information that is necessary to reopen the claim, and explained that nexus evidence and information is necessary to establish entitlement to the underlying benefit sought (service connection), the Board concludes that VA satisfied its duties to notify the Veteran.  See Kent, 20 Vet. App. at 11-12.

As to the duty to assist, the Board finds that VA satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service private treatment records, an April 2012 VA medical examination report and opinion, and the Veteran's written statements.  While the service treatment records are incomplete, the Board recognizes that it has a heightened duty to explain its findings and conclusions because of the missing records and to carefully consider the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

The Veteran has not been afforded a VA examination in connection with the appeal to reopen service connection for back disorder; however, the duty to provide a medical examination and/or obtain a medical opinion in a claim for disability compensation benefits does not apply in cases involving an attempt to reopen a finally adjudicated claim unless new and material evidence is presented or secured.  See 38 C.F.R. § 3.159(c)(4)(iii).

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claims, and to respond to VA notices.  Neither the Veteran nor the representative have identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Legal Criteria to Reopen Service Connection

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented. Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384.  Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).

Reopening of Service Connection for a Back Disorder

The Veteran seeks to reopen service connection for a back disorder.  A RO decision in September 2004 denied service connection for a back disorder, finding no evidence of current disability of the back at that time.  The Veteran subsequently filed a claim to reopen service connection in 2008, and submitted private treatment evidence of a current back disability.  

In August 2009, the RO reopened service connection on the basis of the new evidence of current disability of the back, but denied (on the merits) service connection for a back disorder, finding no relationship between the current back disorder and service (no nexus to service), including to the back injury during physical training in service in 1995.  The August 2009 rating decision found no evidence showing continuity of treatment for a back disorder - in this case, arthritis - since service separation, and no evidence that a current back disorder was incurred in service (essentially, no nexus to service).  The evidence at the time of the August 2009 rating decision included private treatment records showing a current back disorder, and the Veteran's written statements indicating a back injury in service and treatment for a back disorder since service separation.  

In an August 2009 letter, the RO informed the Veteran of this decision and of appellate rights.  The Veteran did not enter a notice of disagreement with this rating decision or submit additional evidence within one year; therefore, the August 2009 decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

The evidence received since the August 2009 rating decision includes an April 2012 VA examination report and medical opinion, additional written statements from the Veteran indicating a back injury in service, and a letter from a friend discussing the Veteran's worsening back pain since service separation.  After reviewing the evidence received since the August 2009 rating decision, in the context of all the evidence of record, the Board finds that the additional evidence is either not new or is not material evidence upon which the claim may be reopened.  Cox v. Brown, 5 Vet. App. 95 (1993).  As indicated, service connection for a back disorder was last denied because the evidence did not show a nexus between a current back disability and the in-service service injury.  The evidence previously of record showed that the Veteran injured the back in service and has a current back disability (lumbar disc disease with arthritis).  

The additional evidence received since the August 2009 decision do not relate to the previously unestablished fact of a nexus between the current back disorder and service.  As to the April 2012 VA examination report, the VA examiner opined that it is less likely than not that the current lumbar disc disease was a result of an injury the Veteran sustained in service.  The VA examiner discussed the medical records showing a post-service work injury in 2005 and continuous treatment for a back disorder since the post-service injury.  Accordingly, the April 2012 VA examination report does not provide any evidence with any tendency to support a finding that the current lumbar disc disease with arthritis is related to service.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) (noting that evidence that is unfavorable to a claimant is not new and material). 

The additional written statements from the Veteran indicating a back injury in service pertain to an already established element of service connection, namely, in-service injury, for which evidence has previously been submitted; therefore, statements regarding in-service back injury are cumulative, so are not new.  

The letter from a friend discussing the Veteran's worsening back pain since service separation is more evidence pertaining to the already established element of current low back disability, and, in the context of this case where there is a post-service back injury, does not pertain to the unestablished element of nexus of current back disability to service.  The statements only pertain to severity of current back disability or tend to show disability following a post-service back injury -- questions not at issue and not the bases for final denial. To the extent the lay statement suggests worsening of the low back symptoms after the post-service back injury, so would have a tendency to relate such symptoms to the post-service injury.  Such evidence that is unfavorable to the claim, ipso facto, cannot be material.  See Villalobos, 3 Vet. App. 450 (noting that evidence that is unfavorable to a claimant is not new and material).  

For the reasons outlined above, the Board finds that reopening of service connection for a back disorder is not warranted.  Until the evidence meets the threshold of new and material evidence sufficient to reopen the claim, the benefit of the doubt doctrine does not apply.  See Annoni, 5 Vet. App. at 467.


ORDER

New and material evidence not having been received, the appeal to reopen service connection for a back disorder is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


